Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112 – Withdrawn

In light of Applicant’s arguments and Amendments, the previous rejections of claims 6, 8, 10-12, 20-21, 23-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was side-by-side cartridge assembly according to the claim wherein said first cartridge body is generally a first cylindrical cartridge body; and a second cartridge having a second cartridge body, a second neck portion, and a second cartridge coupling element, said second cartridge 
The subject matter of the independent claim 3 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a side-by-side cartridge assembly according to the claim including a second cartridge having a second cartridge body, a second neck portion, a second dispensing end portion, and a second cartridge coupling element, said second cartridge body having a second chamber configured to contain the second fluid, said second neck portion extending from said second dispensing end portion to a second neck end, said second neck end having a second neck outlet in fluid communication with said second outlet passage for discharging the second fluid therefrom, and said second neck portion further including said second cartridge coupling element such that the second neck portion interlocks with the first neck portion via said first and second cartridge coupling elements such that said first neck portion is positioned proximate to said second neck portion to collectively form at least a portion of a neck for discharging the first fluid and the second fluid therefrom.

The subject matter of the independent claim 17 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a cartridge according to the claim wherein said first neck end having a first neck outlet in fluid communication with a first outlet passage for discharging the first fluid therefrom, and said first neck portion further including a first cartridge coupling element configured to operatively connect said first cartridge body to a second cartridge body of another cartridge such that said first neck portion is configured to be positioned proximate to and interlocked with a second neck portion of the other cartridge via said first cartridge coupling element for collectively forming at least a portion of a neck for discharging the first fluid therefrom.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Further, Keller (US Patent Publication No. 2009/0134186) discloses a first and second cartridge coupling elements being configured to engage one another (see 
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754